Citation Nr: 1045899	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-31 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from November 1972 to 
November 1974.  The Veteran died in May 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The cause of a veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be resolved 
by the use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a). For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is a showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

The appellant contends that the Veteran's t-cell lymphoma was 
caused by chemical exposures during service.  

The appellant submitted medical opinions from two private 
oncologists.  An August 2008 statement from Dr. E.V., M.D., 
indicated that he treated the Veteran for T-cell non-Hodgkin's 
lymphoma.  He opined that environmental exposures may or may not 
have contributed to the development of this disease.  He stated, 
" I understand that the Veteran was exposed to asbestos, jet 
fumes and paint scrapings while the USS Forestal was in dry dock.  
His lymphoma was at least as likely as not caused by these 
exposures."  

In a July 2008 statement, another oncologist, Dr. M.R., indicated 
that he treated the Veteran from 2003 to 2006.  Dr. M.R. noted 
that the Veteran was exposed to jet fumes, asbestos, and lead 
based paint and was on a ship that caught fire.  He indicated 
that the Veteran's exposures to these agents at least as likely 
as not caused lymphoma.  

In July 2010, the Board obtained a medical opinion from a VA 
hematologist.   He opined that T-cell lymphoma was less likely 
than not related to the Veteran's exposure to asbestos, paint 
fumes and jet fuel.  He indicated that his opinion was based upon 
the paucity of evidence supporting a role of these exposures in 
the etiology of non-Hodgkin's lymphoma.  
 
The Board finds that a remand is warranted in order to afford the 
appellant the opportunity to submit any additional supporting 
medical evidence regarding a causal relationship between the 
Veteran's in-service chemical exposures and non-Hodgkin's 
lymphoma.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant to afford her the 
opportunity to submit any other medical 
evidence in support of her claim.  This 
should include any supporting medical 
evidence from the private oncologist (Dr. 
M.R.) who opined that the Veteran's exposure 
at least as likely as not caused his 
lymphoma.  

2.  Associate any new evidence with the 
claims file.   

3.   Following the requested development, the 
claim should be readjudicated based upon all 
of the evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond. The case should then 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


